Citation Nr: 1725352	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  04-35 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected headaches, as secondary to the service-connected disability of traumatic brain injury residuals.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of head trauma with associated post-concussion syndrome headaches and intermittent dizziness prior to September 21, 2010, and in excess of 30 percent from September 21, 2010.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Esq.


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980, with additional Reserve service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona and a 2014 rating decision from the RO in Detroit, Michigan.  During the pendency of this appeal, the Veteran moved and jurisdiction over both issues transferred to the RO in Detroit, Michigan.

The Veteran was scheduled for a travel Board hearing in January 2008, but failed to appear.  However, the Veterans Law Judge (VLJ) who would have presided over that hearing is no longer with the Board, and the Veteran has indicated that he desires another hearing.  

The Board previously remanded the case in October 2008 and August 2010 for additional development.  The case has now returned to the Board for additional appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Veteran was previously afforded a hearing to which he did not appear, the VLJ who would have presided over that hearing is no longer with the Board.  Accordingly, he is entitled to a new hearing.  See 38 C.F.R. § 20.707 (2016).  The Veteran indicated in his August 2016 VA Form 9 that he desired to have a hearing before a VLJ via video conference at a local VA Office.  On remand, the AOJ should schedule the Veteran for a video conference hearing.  The Board notes that a July 2016 Report of General Information indicates the Veteran currently resides in Tempe, Arizona, and appropriate action should be taken to ensure that the video conference hearing is scheduled for the proper location.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the earliest opportunity in accordance with applicable procedures.  The AOJ must notify the Veteran and his representative of the date and time thereof.  If the Veteran wishes to withdraw his request for a hearing, he should do so by written document submitted to the AOJ.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




